Citation Nr: 0902064	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as peptic ulcer disease and 
gastroesophageal reflux disease (GERD).  

4.  Entitlement to a higher initial evaluation for panic 
disorder and generalized anxiety disorder with elements of 
PTSD, currently assigned a 30 percent rating. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2004.  In April 2007, the veteran appeared at a 
hearing held at the RO (i.e., Travel Board hearing) before a 
Veterans Law Judge who is no longer with the Board.  
Following Board remands in June 2007 and August 2008, the 
veteran appeared at another Travel Board hearing, before the 
undersigned, in December 2008.   Please note this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a gastrointestinal 
disorder and an increased rating for panic disorder and 
generalized anxiety disorder with elements of PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had noise exposure in combat service; he 
currently has a bilateral hearing loss disability; and 
medical evidence links the current disability to in-service 
noise exposure.

2.  In-service asbestos exposure has not been shown, and the 
medical evidence links the veteran's asbestos-related lung 
disease to pre-service exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  Asbestos-related lung disease, to include asbestosis, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in August 
2004, prior to the initial adjudication of these claims, the 
RO advised the claimant of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was informed of the specific types of evidence he 
could submit which would be pertinent to his claim, and 
advised to send any medical reports that he had.  He was also 
told that it was still his responsibility to support the 
claim with appropriate evidence.  In March 2006, the veteran 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This was followed by readjudication of the claim in March 
2008.  Therefore, any timing defect in the provision of 
notice was harmless error.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  Hence, the VCAA notice requirements 
have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA 
examinations were provided as to the issues decided in this 
decision.  The veteran's service medical records and 
identified VA treatment and private medical records have been 
obtained.  Evidence received after the issuance of the last 
supplemental statement of the case, which has not been 
reviewed by the RO, shows a diagnosis of asbestosis, but as 
medical evidence of asbestosis was already of record, and 
this new evidence does not suggest a connection to service, 
it does not affect the decision, and, hence, it is not 
necessary to refer the evidence to the RO for initial 
consideration.  He has neither provided nor identified any 
medical or other evidence which has not been obtained.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The veteran's WD AGO Form 53-55 (Honorable Discharge Form) 
and personnel record pertaining to his active duty show that 
he served with the Office of Strategic Services (OSS).  
Although parachute packer was listed as his occupational 
specialty on the discharge form, the separation qualification 
record noted that he served in this position for 8 months; 
for 15 months his specialty was automatic rifleman.  The 
administrative records also show that the veteran made a 
combat jump into central France on August 3, 1944, and that 
he was authorized to wear the Bronze Star for a Southern 
France campaign, and also for the Rome-Arno campaign; these, 
however, are not listed on his discharge document.  The 
administrative record shows that from February to December 
1944, he was in North Africa, where he underwent training; 
thereafter, he was in Sicily, France, Naples, and then New 
York.  While in the U.S., he was married, and then 
hospitalized, before being sent to the China-Burma-India 
theater, where he remained until September 1945, when he 
returned to the United States.  The OSS was a wartime 
intelligence agency; one of the functions was to assist in 
local resistance movements.  The veteran states that he was 
initially recruited in this capacity because he spoke French.  
The OSS was also involved in recruiting local fighters in the 
area around Kunming, China, where the veteran was sent in 
March 1945.  In view of these factors, there is sufficient 
evidence to establish that the veteran engaged in combat with 
the enemy, as he states.  

In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  Specifically, if a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service; those two questions require 
medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases (such as sensorineural hearing loss) 
if the disability was manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Generally, to establish service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  



A.  Bilateral hearing loss

The veteran contends that he has hearing loss which he feels 
is due to noise exposure in service.  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id., at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends that he suffered hearing loss in 
service, due to noise exposure in combat and in the course of 
the veteran's work in demolitions.  At his hearing, his wife 
testified that she had noticed a decrease in his ability to 
hear right after service.  

Service medical records do not show hearing loss in service, 
although there is no record of audiometric testing.  

On the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
85
80
85
LEFT
30
50
75
75
80

Speech audiometry revealed speech recognition ability of 40 
percent bilaterally.  

Particularly in view of the combat presumption, the veteran's 
testimony regarding in-service noise exposure and symptoms is 
credible.  In October 2007, a VA examination disclosed a 
bilateral hearing loss meeting the VA requirements.  Based on 
his history of military noise exposure, as well as his post-
service history, the examiner concluded that the veteran's 
bilateral hearing loss was at least as likely as not due to 
in-service noise exposure.  

As pointed out by the RO, a complete rationale was not 
provided.  However, there is no medical opinion contradicting 
this opinion.  Thus, the only medical opinion of record 
concludes that it is more likely than not that the veteran's 
bilateral hearing loss is due to in-service noise exposure.  
As discussed above, the Board finds the veteran's statements 
regarding in-service noise exposure to be credible, and 
consistent with the circumstances of his OSS service.  
Moreover, a medical opinion by a qualified medical care 
provider is presumed competent.  Neither the Board nor the RO 
possesses the necessary medical expertise to challenge the 
results of this medical evidence.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  Therefore, the Board finds that 
service connection for bilateral hearing loss is warranted, 
and, hence, service connection for bilateral hearing loss is 
granted.  In reaching this determination, the benefit-of-the-
doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Asbestosis

The veteran contends that he was exposed to asbestos during 
service, and that he now has asbestosis.  He believes that 
plastics explosives, or the containers they were in while he 
was carrying them, contained asbestos.  

A VA examination in October 2007 resulted in an impression of 
asbestos-related pleural disease with calcified plaques.  In 
November 2007, the claims file, as well as the examination 
report, were reviewed, and the examiner concluded that it was 
less likely than not that the veteran's asbestosis was 
related to his military service.  The examiner noted the pre-
service history of asbestos exposure, as well as the lack of 
any objective evidence that the carrier the veteran stated 
that he used to carry explosives during service contained 
asbestos.  

The veteran states that he has asbestosis, due to in-service 
asbestos exposure.  VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the guidelines set forth in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  
See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The Board notes these 
provisions were recently rescinded and are now found at M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, effective 
December 13, 2005.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  

According to the manual, occupations involving asbestos 
exposure include mining and milling, shipyard and insulation 
work, demolition of old buildings, construction, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
The latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In this case, service department records show that the 
veteran was employed as a welder in a shipyard for 
approximately one year prior to his entry onto active duty.  

The medical evidence shows that the veteran currently has an 
asbestos-related lung disease.  As to the question of whether 
the disease was due to in-service asbestos exposure, however, 
the only evidence of such exposure is the veteran's own 
statements that he believes that the explosives and/or the 
carrying container may have contained asbestos.  Apparently, 
this belief is based on an article in a newspaper his wife 
read several years ago, which she believes stated that 
veterans that carried plastics explosives on their backs 
would be exposed to asbestos.  However, she has not submitted 
any evidence in support of this assertion, and the Board has 
been unable to locate any such supporting evidence.  The 
veteran himself stated, at his most recent hearing, that he 
carried the [explosive] putty on his back, in a canvas bag, 
and that he really did not know if there was any asbestos 
present or not.  Thus, the evidence that the veteran was 
exposed to asbestos in service, while sincere and credible, 
is speculative.  As such, it is insufficient to place the 
evidence in equipoise, regarding in-service exposure to 
asbestos.  

In contrast, the veteran's work as a welder in a shipyard 
before service is an occupation known to be associated with 
asbestos exposure.  Moreover, there is no medical evidence 
associating the veteran's claimed in-service asbestos 
exposure with the currently shown asbestos-related lung 
disorder.  The VA opinion in November 2007 concluded that 
asbestosis was less likely than not related to in-service 
asbestos exposure, and there is no medical evidence that 
suggests otherwise.  Thus, there is no evidence in support of 
the veteran's assertion that he was exposed to asbestos 
during service, and his own statements are speculative; he 
does not claim that he has actual knowledge that he was 
exposed to asbestos during service.  Moreover, there is clear 
evidence that the veteran engaged in an occupation associated 
with asbestos exposure prior to service.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for asbestosis is denied. 


REMAND

The veteran contends that he suffers from a chronic 
gastrointestinal condition as a result of service.  Service 
medical records show that the veteran was hospitalized from 
January to February 1945 for gastrointestinal complaints of 
loss of appetite and pain occurring after meals.  According 
to a VA opinion in November 2007, which concluded that 
currently shown dysphagia and gastroesophageal reflux disease 
(GERD) were not due to this in-service incident, noted that 
the in-service record showed that the symptoms improved after 
leaving the war zone, and that no organic disease was found.  

At his hearing before the undersigned, the matter of service 
connection for a gastrointestinal condition as secondary to 
anxiety was raised.  The veteran is service-connected for 
panic disorder and generalized anxiety disorder with elements 
of PTSD, and this raises a secondary service connection 
claim.  VA's duty to assist a claimant with the development 
of evidence extends to all applicable theories of a claim.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  

In addition, in evidence received subsequent to the August 
2008 remand, the veteran submitted a consultation report from 
J. S. Amontree, M.D., dated in October 2004, which noted that 
the veteran has a 3-month history of dysphagia, and when he 
told the veteran that an upper gastrointestinal series had 
shown a narrowing of the esophagus, he said that he had been 
told that by an Army supervisor many years ago.  

Finally, service connection was granted for panic disorder 
and generalized anxiety disorder with elements of PTSD, in an 
August 2007 rating decision.  In October 2007, the veteran 
submitted a notice of disagreement with that determination.  
The Court has held that where an NOD has been filed with 
regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board recognizes that the file has been at the 
AMC or the Board since that notice of disagreement was 
received, and that this issue may be undergoing development 
separately at the RO, with the evidence contained in a 
temporary "dummy" file, often created to permit claims 
development and adjudication while the claims file is at the 
Board.  Unfortunately, Manlincon does not provide a remedy 
for such circumstances.  Thus, the AMC must ascertain whether 
an SOC has already been issued, and, if not, furnish an SOC 
as to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
notification action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) for the claim for 
service connection for a gastrointestinal 
disorder, with respect to the question of 
secondary service connection as caused or 
aggravated by service-connected panic 
disorder and generalized anxiety disorder 
with elements of PTSD.  See also 38 C.F.R. 
§§ 3.159, 3.310 (2008).  

2.  Schedule the veteran for a VA 
examination by an appropriate specialist, 
to determine whether he has a chronic 
gastrointestinal disorder which is related 
to service or to service-connected panic 
disorder and generalized anxiety disorder 
with elements of PTSD.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  Although the veteran's 
service medical records should be 
reviewed, a detailed history should be 
obtained from the veteran to supply any 
missing elements, and any statements of 
the veteran concerning his military 
service must be accepted as true if 
consistent with the circumstances of his 
OSS service during World War II.  Dr. 
Amontree's October 2004 consult should be 
reviewed as well.  The opinion should 
provide a diagnosis for all currently 
shown chronic gastrointestinal conditions, 
and address whether any such disorders 
were of service onset, or due to any 
events in service, or caused or aggravated 
by the veteran's service-connected 
psychiatric disorder  

The complete rationale for all opinions 
expressed must be provided.  In would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of service 
connection for a gastrointestinal 
disorder, to include as secondary to a 
service-connected psychiatric disorder.  
The RO must consider all applicable laws 
and regulations, including 38 C.F.R. § 
3.310.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

4.  Ascertain whether the agency of 
original jurisdiction (AOJ) has issued a 
statement of the case in response to an 
October 2007 notice of disagreement, with 
respect to the issue of a higher initial 
evaluation for panic disorder and 
generalized anxiety disorder with elements 
of PTSD.  If no SOC has been prepared, 
furnish the veteran and his representative 
a statement of the case with regard to 
that issue.  The veteran should also be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.  The issue should only be 
returned to the Board if the appeal is 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


